Citation Nr: 0718327	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for major depressive 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for anxiety and 
major depressive disorder, and found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.

In the July 2005 statement in support of claim, the veteran 
appears to have claimed that his service-connected diabetes 
mellitus and right leg disability have worsened.  He also 
appears to have requested a reopening of his previously 
denied claim for service connection for a lung condition.  As 
these claims have not been developed for appellate review, 
the Board refers them to the RO for appropriate action.

The issue of entitlement to service connection is remanded to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran currently has an anxiety disorder.

2.  The competent medical evidence does not demonstrate that 
the veteran's currently has major depressive disorder.

3.  The veteran did not appeal an August 2000 rating decision 
or an August 2001 rating decision that denied service 
connection for PTSD.

4.  Evidence added to the record since the August 2001 rating 
decision when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the appellant's claim and raises a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Service connection for anxiety is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Service connection for major depressive disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

3.  The August 2000 and August 2001 rating decisions that 
denied service connection for PTSD are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2006).

4.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2003 and a 
rating decision in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  With respect to the 
veteran's three service connection claims, the Board finds 
that VA is not obligated to provide an examination because 
the evidence does not establish that the veteran suffered an 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Board is aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  However, 
the issue of whether new and material evidence has been 
submitted to reopen the claim is being resolved in favor of 
the claimant.  Therefore, the Board finds that the 
requirements outlined in Kent for a claim of new and material 
evidence are no longer applicable in this case.

Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least two of five symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  In determining 
whether documents submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 92 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Anxiety

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for anxiety.  The competent 
medical evidence shows that the veteran does not currently 
have any diagnosed anxiety disability.

The service medical records are void of findings, symptoms, 
complaints, or a diagnoses attributable to anxiety.  The 
September 1975 separation examination is negative for 
evidence of any psychiatric disability during service.
A September 2003 VA psychiatry medical report and October 
2003 Veteran's Resource Center report show complaints of 
anxiety.  During a January 2004 VA intake examination for the 
assessment of the veteran's PTSD, the veteran again 
complained of anxiety.  The psychologist's treatment plan 
included prescribing medication to treat his anxiety.  
However, the medical report is negative for a diagnosis of 
any anxiety disorder.  The most recent VA medical report of 
record dated June 2004 shows that the veteran was receiving 
treatment for depression and PTSD, but is also void of a 
diagnosis of anxiety disorder.

While post-service medical records show that the veteran was 
treated for anxiety in the past, the current record contains 
no competent medical evidence demonstrating that the veteran 
now suffers from an anxiety disorder.  The Board recognizes 
the veteran's own assertions that he has anxiety and that it 
is related to service.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as one relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, his assertions do not constitute 
competent medical evidence that any anxiety began during, or 
is a result of, his service or that he now has anxiety.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
evidence showing a current diagnosis of an anxiety disorder, 
service connection cannot be granted.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for anxiety is denied.

Major Depressive Disorder

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for major depressive disorder.

The service medical records are void of findings, symptoms, 
complaints, or a diagnosis of major depressive disorder.  The 
September 1975 separation examination is negative for 
evidence of any psychiatric disability during service.

VA medical records show that the veteran was diagnosed as 
having major affective depressive disorder, single episode, 
in August 2003.  During a January 2004 VA intake examination, 
PTSD and major depressive disorder were diagnosed.  The most 
recent VA medical report of record dated June 2004 shows that 
the veteran was receiving treatment for depression and PTSD, 
but is negative for a current diagnosis of major depressive 
disorder.

While post-medical records show that the veteran had major 
depressive disorder, the current record contains no competent 
medical evidence demonstrating that the veteran now suffers 
from major depressive disorder.  The Board recognizes the 
veteran's own assertions that he has the condition and that 
is related to service.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as one relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence that any major depressive disorder 
began during, or is a result of, his service or that he now 
has major depressive disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
evidence showing a current diagnosis of major depressive 
disorder, service connection cannot be granted.  38 C.F.R. 
§ 3.304(f).

Furthermore, even though the veteran was diagnosed with a 
single episode of major affective depressive disorder in 
August 2003, there is no competent evidence of record 
demonstrating that the condition was incurred during the 
veteran's service or was in any way related to his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for major depressive disorder is denied.

New and Material Evidence

In an August 2000 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  In August 
2001, the RO again denied the veteran's claim for service 
connection for PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, 
the August 2000 and August 2001 decisions became final 
because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in December 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before VA at the time of the August 2000 rating 
decision consisted of service medical records and VA medical 
records dated August 1999 to May 2000.  The RO found that 
there was no evidence of a current disability and there was 
no objective evidence to show the existence of qualifying in-
service stressors.  The claim was again denied in August 2001 
with review of substantially the same evidence.

Service medical records are void of findings, complaints, 
symptoms, or a diagnosis of PTSD.

The evidence before VA at the time of the August 2001 rating 
decision consisted of service personnel records, a statement 
from the veteran, and VA examination reports unrelated to the 
claim.  The RO again found that there was no evidence of a 
current disability or evidence of in-service stressors.

New medical evidence includes a January 2004 VA intake 
evaluation report in which the psychologist diagnosed PTSD.

The Board finds that the evidence received since the August 
2001 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is new and 
material because it raises a reasonable possibility of 
substantiating his claim as it establishes a previously 
unestablished fact, that the veteran currently has a 
diagnosis of PTSD.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  New and material 
evidence having been submitted, the claim for service 
connection for PTSD is reopened, and the appeal is granted to 
that extent only.





ORDER

Service connection for anxiety, is denied.

Service connection for major depressive disorder, is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  The 
claim is granted to that extent only.


REMAND

The Board finds has found that new and material evidence has 
been submitted with regard to the veteran's claim for service 
connection for PTSD and reopened the claim.  However, the 
veteran has not been provided proper notice and development 
of the claim for service connection as the claim was 
ajdudicated by the RO on the basis of whether new and 
material evidence had been submitted.

The Board finds that the claim must be remanded for the RO to 
provide appropriate notice and to readjudicate the claim.  To 
ensure that the veteran's procedural rights are protected, 
the Board must return the case to the RO for consideration of 
the claim for service connection.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Accordingly, this case is REMANDED for the following:

1. Send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 on the issue of entitlement to 
service connection for PTSD.

2.  Then, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the decision remains adverse to 
the veteran, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


